DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivers et al. (US 9,050,126).
Referring to claim 1, Rivers discloses an atherectomy system (abstract), comprising: 
an electric drive mechanism adapted to rotatably actuate an atherectomy burr (drive shaft 20 and abrasive element 30 as shown in Fig. 2); and 
a controller 40 (Fig. 2) or 140 (Fig. 12) adapted to regulate operation of the electric drive mechanism, the controller regulating operation of the electric drive mechanism in accordance with a power input limit value that limits how much power can be put into the atherectomy burr and an energy input limit value that limits how much energy can be put into the atherectomy burr (col. 3, ln 6-10, 22-34 and 45-48; col. 4, ln 22-26, 63-64; col. 5, ln 53-56; col. 6, ln 15-20; col. 7, ln 61- col. 8, ln 13; and col. 14, ln 15-33 and 44-61. In col. 7, ln 61 - col. 8, ln 13 Rivers discloses the running speed 42 is typically updated several times per second and during operation, a control circuit (feedback loop) in the control unit adjusts the motor current (torque) and/or voltage to keep the actual running speed 42 as close as possible to the selected speed 43. Rivers discloses current supplied to the electric motor to control the torque based on maximum and minimum value (col. 14, ln 15-24 and ln 44-61) means that Rivers discloses energy input limit value).

Referring to claim 2, Rivers discloses the atherectomy system of claim 1, wherein the electric drive mechanism comprises: a drive cable adapted to be coupled with an atherectomy burr (drive shaft 20 and abrasive element 30 as shown in Fig. 2); and an electric drive motor 10 (Fig. 2) or 110 (Fig. 12) that is adapted to rotate the drive cable .

Referring to claim 3, Rivers discloses atherectomy system of claim 2, further comprising an atherectomy burr rotatably secured to the drive cable (abrasive element 30 as shown in Fig. 2).

Referring to claim 4, Rivers discloses the atherectomy system of claim 1, wherein the controller 40 or 140 is further adapted to regulate operation of the electric drive mechanism in accordance with a dynamic torque limit value (Rivers discloses current supplied to the electric motor are being adjusted to control the torque based on maximum and minimum value (col. 8, ln 1-14 and col. 14, ln 15-24 and ln 44-61). Examiner notes that torque that develops in a motor comes from the interaction between the stater's and rotor's magnetic fields. The strength of each magnetic field is proportional to the current flowing through the stater and rotor.)

Referring to claim 5, Rivers discloses the atherectomy system of claim 4, wherein the dynamic torque limit value varies in accordance with operating speed of the electric drive mechanism (col. 3, ln 19-33; col. 8, ln 1-14; col. 14, ln 15-24 and ln 44-61. In col. 7, ln 61 - col. 8, ln 13 Rivers discloses the running speed 42 is typically updated several times per second and during operation, a control circuit (feedback loop) in the control unit adjusts the motor current (torque) and/or voltage to keep the actual running speed 42 as close as possible to the selected speed 43.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-10, 12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivers et al.

Referring to claim 6, Rivers discloses the atherectomy system of claim 1, but fails to disclose wherein the controller 40 or 140 is further adapted to provide feedback to an operator of the atherectomy system when either the power input limit value and/or the energy input limit value are exceed during operation of the atherectomy system. Examiner notes that Rivers discloses providing feed back to an operator of the status of the pump, a yellow light may indicate that something is not right with the system, and a warning and/or disables the motor once the cumulative operation time has been reached (col. 6, ln 37-57). It would have been obvious to one of ordinary skill in the art to have provided feedback to operator of the atherectomy system when either the power input limit value and/or the energy input limit value are exceed during operation of the atherectomy system to let the operator that the system is not operating in a normal condition, for example, when an obstruction grabs the burr at the distal end of drive shaft (col. 13, ln 15-18).

Referring to claim 7, Rivers discloses the modified atherectomy system of claim 6, wherein the feedback comprises a temporary reduction in an operating speed of the electric drive mechanism (col. 14, ln 44-61).
 
Referring to claim 8, Rivers discloses the atherectomy system of claim 4, wherein the controller comprises: 
a circuit includes a speed reference block that includes the power input limit value and the energy input limit value and is configured to output a reference signal; Rivers discloses current and power supplied to the electric motor to control the torque based on maximum and minimum values (col. 14, ln 15-24 and ln 44-61), thus, the rotational speed, which is set by the operator, and the maximum and minimum values of power and current are the power input limit value and energy input limit value. Rivers also discloses that the rotational speed is constantly checked and compared with the set rotational speed and then the power and current are adjusted based on the values of speed check and the reset value (In col. 7, ln 61 - col. 8, ln 13).  Col. 8, ln 10-11: “Below the actual running speed 42 is the selected speed 43, also displayed in kRPM. During operation, a control circuit (feedback loop) in the control unit 40 and/or the handle 10 adjusts the motor current and/or voltage to keep the actual running speed 42 as close as possible to the selected speed 43.”)
Rivers discloses the invention substantially as claimed except for disclosing the circuit includes a plurality of separated blocks to perform each function, for example a block as a control block that adapted to receive the reference signal from the speed reference block and generate a control effort signal; and another block as a drive motor circuit block that adapted to receive the control effort signal from the control block and regulate operation of the electric drive mechanism accordingly. However, it would have been obvious to one of ordinary skill in the art to device the circuit in the control 40 or 140 to have a plurality of separated blocks, wherein each block has an assigned function, for the ease of trouble shooting the circuit. Examiner contends that organizing a circuit into a plurality of blocks doesn’t require a leap of inventiveness since Rivers already discloses all the functions of the circuit in the control 40 or 140.

Referring to claim 9, the modified system of Rivers discloses the atherectomy system of claim 8, wherein the drive motor circuit block includes the dynamic torque limit value and regulates operation of the electric drive mechanism accordingly. (Rivers discloses current and power supplied to the electric motor are being adjusted to control the torque based on maximum and minimum value (col. 8, ln 1-13 and col. 14, ln 15-24 and ln 44-61). Examiner notes that torque that develops in a motor comes from the interaction between the stater's and rotor's magnetic fields. The strength of each magnetic field is proportional to the current flowing through the stater and rotor.).

Referring to claim 10, the modified system of Rivers discloses the atherectomy system of claim 9, wherein the dynamic torque limit values comprises a current limit value. (Rivers discloses current and power supplied to the electric motor are being adjusted to control the torque based on maximum and minimum values (col. 8, ln 1-13 and col. 14, ln 15-24 and ln 44-61)).
 
Referring to claim 12, examiner notes that all limitations in the last paragraph of the claim can be found in claim 8, which is dependent on claim 1. Thus, claim 12 is rejected for the same reason as claim 8. 
an atherectomy system (abstract), comprising: 
an electric drive motor operably coupled to a drive cable; an atherectomy burr operably coupled to the drive cable (drive shaft 20 and abrasive element 30 as shown in Fig. 2)
and a control system operably coupled to the drive motor, the control system including: a speed reference block that includes a power input limit value and an energy input limit value and is configured to output a reference signal; a control block that is adapted to receive the reference signal from the speed reference block and generate a control effort signal; and a drive motor circuit block that is adapted to receive the control effort signal from the control block and regulate operation of the electric drive mechanism accordingly (see rejection of claim 8 above).

Referring to claim 15, the modified system of Rivers discloses the atherectomy system of claim 12, wherein the drive motor circuit block further includes a dynamic torque limit value and regulates operation of the electric drive mechanism accordingly (Rivers discloses current and power supplied to the electric motor are being adjust to control the torque based on maximum and minimum value (col. 8, ln 1-13 and col. 14, ln 15-24 and ln 44-61)).

Referring to claim 16, the modified system of Rivers discloses the atherectomy system of claim 15, wherein the dynamic torque limit values comprises a current limit value. (Rivers discloses current and power supplied to the electric motor are being adjust to control the torque based on maximum and minimum value (col. 8, ln 1-13 and col. 14, ln 15-24 and ln 44-61)).

Referring to claim 18, Rivers discloses an atherectomy system, comprising: 
an electric drive motor (Figs. 2 and 12) operably coupled to a drive cable; an atherectomy burr operably coupled to the drive cable (drive shaft 20 and abrasive element 30 as shown in Fig. 2); and 
a control system 40 (Fig. 2) or 140 (Fig. 12) operably coupled to the drive motor, the control system including (see rejection of claim 8 above): 
a speed reference block that includes a power input limit value and an energy input limit value and is configured to output a reference signal that is limited by at least one of the power input limit value and the energy input limit value; a control block that is adapted to receive the reference signal from the speed reference block and generate a control effort signal (see rejection of claim 8 above); and 
a drive motor circuit block that is adapted to receive the control effort signal from the control block and includes a dynamic torque limit and regulates operation of the electric drive motor in accordance with the control effort signal and the dynamic torque limit (see rejection of claim 8 above).

Referring to claim 19, the modified system of Rivers discloses the atherectomy system of claim 18, wherein the control system is further adapted to provide feedback to an operator of the atherectomy system when any of the power input limit value, the energy input limit value or the dynamic torque limit are approached or exceeded during operation of the atherectomy system (see rejection of claim 6 above).

Referring to claim 20, the modified system of Rivers discloses the 20. The atherectomy system of claim 19, wherein the feedback comprises a discernible reduction in an operating speed of the electric drive mechanism (see rejection of claim 6 above).
 
Allowable Subject Matter
 Claims 11, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771